Citation Nr: 0026283	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the amount of $2,557.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from August 1947 to July 1949 and from 
August 1950 to June 1972.  He died on August [redacted], 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Committee on Waivers and Compromises at the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The appellant was not the payee nor did she have any claim of 
entitlement to the veteran's disability compensation payment 
for the month of August 1998.


CONCLUSION OF LAW

Waiver of indebtedness which results from the receipt of a 
benefit payment by a non-payee who has no claim or 
entitlement to such payments cannot be considered. 38 C.F.R. 
§ 1.962 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The evidence of record includes a death certificate which 
indicates the veteran died on August [redacted], 1998.  VA records 
show the veteran had been receiving disability compensation 
benefits for squamous cell carcinoma of the lung rated 100 
percent disabling and special monthly compensation for 
regular aid and attendance.

On September 16, 1998, VA's Debt Management Center notified 
the appellant, the veteran's surviving spouse, that benefits 
were not payable for the month in which death occurs and that 
any direct deposit or electronic funds transfer payment 
credited to the payee's bank account after death should be 
refunded or returned to VA.

On October 9, 1998, the appellant was notified that 
dependency and indemnity compensation (DIC) benefits had been 
granted and that an award in the amount of $2,557 for the 
month of August 1998 and at a monthly rate of $850 effective 
from September 1, 1998, had been processed.  It was noted 
that the payment for the month of August 1998 was the rate 
which the veteran had been receiving at the time of his 
death.  

A December 1998 bank notice of charge indicated that a charge 
had been made to the veteran's account to return $2,557 to 
the government for a payment made to the veteran after the 
date of his death.

In January 1999 the Committee on Waivers and Compromises 
denied the appellant's claim for entitlement to waiver of 
recovery of disability compensation overpayment, in the 
amount of $2,557.  

In her notice of disagreement the appellant stated that 
waiver of the assessed overpayment was warranted because the 
return of funds had caused her financial hardship.  In her 
substantive appeal she stated that she had not been informed 
that she was not entitled to the payment made to the veteran 
immediately after his death and that she had used the funds 
to pay monthly bills and expenses related to the veteran's 
death.  She also stated she was presently experiencing 
financial difficulty and reiterated her claim that the return 
of funds had caused financial hardship.

Analysis

VA regulations provide that there will be no collection of an 
overpayment, which results from participation in a benefit 
program administered under any law by VA when it is 
determined that collection would be against equity and good 
conscience.  It is noted that the term overpayment refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  It is further noted 
that there shall be no waiver consideration of an 
indebtedness that results from the receipt of a benefit 
payment by a non-payee who has no claim or entitlement to 
such payments.  See 38 C.F.R. § 1.962 (1999).

VA law also provides that veterans are not entitled to 
compensation benefits for the month of death.  38 U.S.C.A. 
§ 5112(b)(1) (West 1991); 38 C.F.R. § 3.500(g) (1999). 

In this case, the veteran died on August [redacted], 1998.  
Subsequently, the veteran was issued a payment in the amount 
of $2,557 for his service-connected disability and for 
special monthly compensation.  The appellant applied for DIC 
benefits in September 1998 and was granted entitlement to 
these benefits in October 1998.  The appellant was then 
informed that she was entitled to $2,557 for the month of 
August 1998 and $850 monthly thereafter.  

Based upon the evidence of record, the Board finds the 
appellant was not the payee and had no claim of entitlement 
to the August 1998 payment in question.  Therefore, waiver of 
such overpayment cannot be considered.  See 38 C.F.R. 
§ 1.962.  

Although the appellant claims entitlement to waiver is 
warranted because of financial hardship, the Board finds 
that, unfortunately, there is no basis in law or fact whereby 
waiver may be considered in this case.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 




- 5 -






- 1 -


